 



Exhibit 10.2
UAW-GM-DELPHI
SPECIAL ATTRITION PROGRAM
      Due to the extraordinary circumstances in the domestic auto industry and
the Delphi bankruptcy, the parties agree to the following special one-time
program:
      1. GM and the UAW agree on a Special Attrition Program at GM:


        a. $35,000 for normal or early voluntary retirements retroactive to
October 1, 2005.           b. 50 & 10 Mutually Satisfactory Retirement (MSR).  
        c. Any employee with at least 27 and less than 30 years of credited
service regardless of age will be eligible for special voluntary placement in a
pre-retirement program under the following terms:



        i. Employees electing this pre-retirement program must be eligible no
later than July 1, 2006.           ii. Employees will retire without additional
incentives when they first accrue 30 years of credited service under the
provisions of the General Motors Hourly-Rate Employees Pension Plan.          
iii. The gross monthly wages while in the program will be:



        1. 29 years credited service $2,900           2. 28 years credited
service $2,850           3. 27 years credited service $2,800           Wages
will be paid weekly on an hourly basis (2,080 hours per year) and will remain at
that rate until 30 years of credited service is accrued.



        d. Due to their unique situations, Oklahoma City, Linden, Muncie,
Lansing Craft Centre and Baltimore plants will have the following additional
option:



        i. Employees with 26 years of credited service will be eligible for the
pre-retirement program.           ii. The monthly wages while in the program for
those who sign up with 26 years credited service will be $2,750 paid weekly on
an hourly basis and will remain at that rate until 30 years of credited service
is accrued.



        e. Buy out of $140,000 (10 or more years seniority) or $70,000 (less
than 10 years seniority) to sever all ties with GM and Delphi except any vested
pension benefits.           f. This program will be offered on a nation-wide
basis immediately. The application period, timing of the retirements and release
dates will be determined by the joint UAW-GM National Parties.

      2. GM and the UAW agree on the following items related to flowbacks from
Delphi:


        a. GM commits to 5,000 Delphi flowbacks. The target date for reaching
this level is September 1, 2007. This date may be extended by mutual agreement
of the UAW-GM National Parties through December 31, 2007. To further extend the
target date will require the agreement of the UAW, GM, and Delphi. The order of
placement will continue to be governed by Appendix A and the Flowback Agreement.
          b. Employees who flowed from GM to Delphi will have the same flowback
rights as other Delphi employees covered by the Flowback Agreement.          
c. Any Delphi employee with flowback rights who turned down an area hire offer
will be given one more area hire offer to return to GM.           d. The
employees who were hired at Delphi after October 18, 1999, who were on-roll at
the time the Delphi bankruptcy was declared (October 8, 2005) will be given two
opportunities to fill openings at GM after all GM employee or Delphi flowback
applications have been exhausted. One will be within a



--------------------------------------------------------------------------------



 



  reasonable distance from their plant (either in the area hire or a location to
be determined jointly by GM and the UAW) and one will be anywhere in the
country.

      3. Delphi and the UAW agree on the following Special Attrition Program for
Delphi employees:


        a. An attrition program will be run for Delphi employees as follows:



        i. $35,000 for normal or early voluntary retirements retroactive to
October 1, 2005.           ii. 50 & 10 Mutually Satisfactory Retirement (MSR).



        b. Any employee with at least 27 and less than 30 years of credited
service regardless of age will be eligible for special voluntary placement in a
pre-retirement program under the following terms:



        i. Employees electing this pre-retirement program must be eligible no
later than July 1, 2006.           ii. Employees will retire without additional
incentives when they first accrue 30 years of credited service under the
provisions of the Delphi Hourly-Rate Employees Pension Plan.           iii. The
gross monthly wages while in the program will be:           1. 29 years credited
service $2,900           2. 28 years credited service $2,850          
3. 27 years credited service $2,800           Wages will be paid weekly on an
hourly basis (2,080 hours per year) and will remain at that rate until 30 years
of credited service is accrued.           iv. Within ten (10) business days
after the first date on which any employees are eligible to receive wage
payments in accordance with Paragraph 3.b.iii. above, Delphi will establish a
segregated payment account (the “Account”) in the amount of $75 million (the
“Ceiling Amount”). The funds in the Account will be available to reimburse
Delphi for the payment of weekly wage payments (which will be paid through
Delphi’s normal payroll process) under Paragraph 3.b.iii. above or for direct
wage payments to employees entitled to receive such payments, as described in
this Paragraph.



        1. Delphi shall not draw funds from the Account for purposes of this
Paragraph until a date (the “Permitted Draw Down Date”), which shall be the
later of the Final Election Date or the Adequate Funding Date (see definitions
below). Prior to the Permitted Draw Down Date, payments to satisfy the
obligations to employee participants pursuant to this Paragraph will be drawn
from Delphi’s available cash.           2. If, on the Permitted Draw Down Date,
the Anticipated Liability is less than the Ceiling Amount, Delphi shall be
permitted to draw such funds out of the Account so that the balance remaining in
the Account is equal to the Anticipated Liability.



        The Final Election Date shall be the first of the month following the
last day on which employees at any UAW-Delphi facility can make an election to
participate in the pre-retirement program described in Paragraph 3.b., or sooner
if determined by the UAW-Delphi National Parties.           The Adequate Funding
Date shall be the date on which the Ceiling Amount is greater than or equal to
the Anticipated Liability.           The Anticipated Liability shall be an
amount, calculated after the Final Election Date, sufficient to pay all of the
remaining liabilities under Paragraph 3.b.iii. for all employees who have
elected to participate in such program for the full remaining duration of such
program. The Anticipated Liability shall be calculated based on the number of
eligible employees, the remaining duration of the wage payments, and the
applicable pay rates.



--------------------------------------------------------------------------------



 





        3. The funds in the Account shall be available to satisfy the
obligations of this Paragraph and for no other purpose. The Bankruptcy Court
order approving this Agreement shall specifically provide that under no
circumstances (including but not limited to conversion of Delphi’s Chapter 11
cases to Chapter 7 proceedings) shall the assets in the Account be available to
satisfy the claims of any party other than the employees. This Agreement is, in
its entirety, contingent on entry of an order which, to the satisfaction of the
UAW and Delphi National Parties provides the protections described in this
Paragraph.



        c. This program will be offered on a nation-wide basis immediately. The
application period, timing of retirements, release dates, and number of sign-up
dates will be determined jointly by Delphi and the UAW. These dates may vary by
location.

      4. GM, the UAW and Delphi agree that any employee electing to retire under
option 3.a.i. or 3.a.ii., or electing to retire under 3.b. above will be
permitted to either retire from Delphi or flowback to GM for purposes of
retirement (“check the box”). Any employee choosing GM under this provision will
be considered a flowback to GM effective the day of retirement for purposes of
the U.S. Employee Matters Agreement and all GM, UAW and Delphi agreements
governing flowbacks, including this Agreement.


        a. Any employee choosing option 3.b. above will be considered a Delphi
employee until they retire.           b. Flowbacks under “check the box”
retirements will not reduce the 5,000 commitment in 2.a.

      5. GM and the UAW agree to the following:


        a. Oklahoma City will be given closed plant treatment for purposes of
placement under Appendix A.           b. Lordstown will be included in the area
hire for Pittsburgh as of June 1, 2007. Any move greater than 50 miles will be
eligible for relocation.           c. Employees at Spring Hill who have made
application for transfer to Bowling Green as of a mutually agreed-upon date will
be given on a one-time basis the same preference as volunteers from plants with
closed plant treatment.           d. After the Special Attrition Program has
been run, or no later than December 31, 2006, GM and the UAW agree to discuss:



        i. Options to address remaining surplus people at specific locations.
These options may include expanding the area hire and other options covered in
the National Agreement.           ii. All areas in which the parties can work
together to close GM’s competitive gap with the foreign competition and reduce
GM’s structural cost.



        e. Following the implementation of this program, if there are still
employees at Delphi who wish to leave Delphi (including those who want to
flowback to GM), the UAW, GM, and Delphi agree to implement a mutually
acceptable resolution to this matter.           f. GM will use temporary
employees as needed to bridge any difficulties arising from the implementation
of the Special Attrition Program subject to the approval of the UAW-GM National
Parties.           g. During the course of this nationwide Special Attrition
Program certain obligations from Appendix K will be “frozen.” This means:



        i. No additional obligations from attrition.           ii. No one for
two hires from Delphi flowbacks.           iii. No credit against obligations
from Delphi flowbacks.

      6. Delphi and the UAW agree to the following:


        a. Delphi will use temporary employees as needed to bridge any
difficulties arising from the implementation of the Special Attrition Program
subject to the approval of the UAW-Delphi National Parties.



--------------------------------------------------------------------------------



 





        b. Delphi and the UAW may agree to use separated employees as contract
personnel on a case by case basis as needed to bridge any difficulties arising
from the implementation of the Special Attrition Program.           c. During
the course of the Special Attrition Program, the eligibility of GM employees to
flow to Delphi will be suspended and no additional hiring obligations due to
attrition or flowbacks from Delphi to GM will accrue.

      7. The parties acknowledge the following matters regarding the Special
Attrition Program:


        a. Delphi’s participation in this Agreement is subject to the approval
of the U.S. Bankruptcy Court; which approval Delphi will seek promptly at the
April 7, 2006 omnibus hearing should this Agreement be finalized in time for
Delphi to file a motion by March 22, 2006 or as otherwise permitted by the Case
Management Order in Delphi’s Chapter 11 cases. In the event such participation
is not allowed by the Bankruptcy Court, GM and the UAW will have no obligations
hereunder.           b. For the avoidance of doubt, any obligations assumed by
GM under this Agreement with respect to OPEB under Paragraph 4. above or active
health care and life insurance under 7.d. below shall be conclusively deemed to
be comprehended by, included within, and shall constitute a prepetition, general
unsecured claim assertable by GM against the estate of Delphi Corporation under
the U.S. Employee Matters Agreement (including without limitation, related
flowback agreements and the UAW-GM-Delphi Memorandum of Understanding — Benefit
Plan Treatment and the UAW-GM-Delphi Flowback Agreements contained in the 1999
and 2003 GM-UAW and Delphi-UAW Contract Settlement Agreements), Delphi’s
Agreement dated December 22, 1999 to indemnify GM for its liability under the
Benefit Guarantee as if all conditions for the triggering of GM’s claim shall
have occurred, and Delphi’s general indemnity of GM under the Master Separation
Agreement. GM agrees to assume and pay OPEB payments to Delphi employees who
“check the box” and/or flow back to GM for purposes of retirement, and to pay
the amounts due under Paragraph 3.a.i. above. The presumed triggering of GM’s
claim against Delphi Corporation described above is only for purposes of this
Agreement and does not trigger any contractual claims against either Delphi or
GM beyond their respective obligations under this Agreement.           c. This
Agreement shall not be subject to abrogation, modification or rejection without
the mutual consent of the UAW, GM and Delphi (with the exception of bilateral
agreements of the UAW and GM that do not affect Delphi such as Paragraphs 1 and
5a.-d., f., and g. obligations, which may be modified by the UAW-GM National
Parties), and the order obtained in the Bankruptcy Court by Delphi approving
this Agreement shall so provide. The parties further agree (and the Bankruptcy
Court order shall also provide) that this Agreement is without prejudice to any
interested party (including the parties to this Agreement and the Official
Committee of Unsecured Creditors) in all other aspects of Delphi’s Chapter 11
cases, including by illustration, Delphi’s and GM’s respective positions in all
commercial discussions and claims matters between them, all collective
bargaining matters involving the parties, in any potential proceedings under
Sections 1113 and/or 1114 of the Bankruptcy Code with respect to the UAW and
under Section 365 of the Bankruptcy Code with respect to GM’s contracts with
Delphi, in any pension termination proceeding under ERISA and/or the Bankruptcy
Code, and all claims administration and allowance matters.           d. Nothing
in this Agreement shall limit or otherwise modify (a) Delphi’s rights under
Section 4041 of ERISA, or (b) Delphi’s rights under Section 1113 and/or 1114 of
the Bankruptcy Code with regard to any obligations which pre-existed this
Agreement (including pre-existing obligations referenced within this Agreement),
such as (by way of illustration only) the obligation to maintain the hourly
pension plan or provide retirees or active employees (including
employees/retirees participating in the attrition programs contained in this
Agreement) with levels of healthcare or other benefits as specified in
pre-existing labor agreements. Under no circumstances shall Delphi freeze its
pension plan in a manner that prevents employees in the pre-retirement program
described in Paragraph 3.b. above from receiving on-going credited service
sufficient to reach 30 years of credited service. Delphi shall provide the same
healthcare and life insurance coverage to employees participating in
Paragraph 3.b. above that it provides to its other active UAW employees;
provided, however, that if Delphi reduces or eliminates such coverage provided
to its active UAW employees, GM shall subsidize such coverage provided to



--------------------------------------------------------------------------------



 



  employees participating in Paragraph 3.b. above up to the level provided to
GM-UAW active employees. Except as otherwise expressly provided herein, nothing
in this Agreement shall limit, expand or otherwise modify the rights or
obligations of any party under the Benefit Guarantee between GM and the UAW.    
      e. Nothing contained herein shall constitute an assumption of any
agreement described herein, including, without limitation any collective
bargaining agreement between the UAW and Delphi or any commercial agreement
between GM and Delphi, nor shall anything herein be deemed to create an
administrative or priority claim with respect to GM or convert a prepetition
claim into a postpetition claim or an administrative expense with respect to any
party.           f. For the avoidance of doubt, any employee participating in
the Special Attrition Program for Delphi Employees under 3. above, who elects to
flowback to GM for purposes of retirement (“check the box”), will be eligible to
retire in accordance with Sections 3.a.6. and 3.b.6. of the UAW-GM-Delphi
Memorandum of Understanding Benefit Plan Treatment (MOU). For illustrative
purposes, as provided in the MOU, such Delphi employees will be eligible for
pro-rata pension benefits as defined in the MOU, including but not limited to
eligibility for all basic benefits and supplements. For example, such employees
checking the box who have 100% of his/her credited service in the Delphi Plan
will receive 100% of their pension benefit from the Delphi Plan. Similarly, any
employee retiring from GM under 1.b. with credited service under the Delphi Plan
shall be considered eligible to retire under the Delphi Plan with eligibility
for pro-rata pension benefits.

                   
General Motors Corporation
  Delphi Corporation   International Union, UAW            
General Motors Corporation
  Delphi Corporation   International Union, UAW            
General Motors Corporation
  Delphi Corporation   International Union, UAW

Date:
      
 